Exhibit 10.1 [KPMG Corporate Finance LLC Letterhead] June 3, 2009 Privileged and Confidential Empire Resorts, Inc. 204 State Route 17B Monticello, NY 12701 Attn:Joseph Bernstein Bruce Berg Re:Engagement of KPMG Corporate Finance Gentlemen: This letter confirms the terms of the agreement (the “Agreement”) by and between KPMG Corporate Finance LLC (“KPMGCF”) and Empire Resorts, Inc. (“Empire”) and its subsidiary Monticello Raceway Management Inc. (“MRMI” and collectively with Empire, the “Company”) whereby the Company, from the date of this Agreement through the end of the Engagement Period (as defined below), has retained KPMGCF as the Company’s exclusive financial advisor to raise for the Company up to $75 million in newly sourced capital (the “Transaction”) to address pending maturity and contractual issues relating to the Company’s $65 million obligation to note holders under second lien notes due July 31, 2014 (callable by individual note holders on July 2 through July 31, 2009), and the transaction costs related thereto (the “Engagement”). The term “Transaction” shall include, with respect to new funds sourced by KPMG pursuant to this Agreement: (i) a private placement of equity securities or debt obligations of the Company and/or any affiliate or subsidiary thereof, in one or more related transactions, to one or more “Accredited Investors” (as such term is defined in Rule 501 under the Securities Act) and/or source(s) of financing, in the form of debt obligations (including term and revolving debt and credit support facilities such as letters of credit), common stock, convertible preferred stock, convertible debt securities, preferred stock, equity-linked securities, warrants, equity or equity-linked joint ventures or other equity or equity-linked arrangements (collectively, “Securities”) and/or (ii) the direct repurchase or retirement of all or a portion of the existing debt obligations of the Company. Neither the Company nor KPMGCF will offer or sell Securities in a Transaction to any investor unless it reasonably believes at the time of any offer and sale of the Securities that each purchaser of the Securities is an “Accredited Investor” or an otherwise sophisticated investor satisfactory to the Company and KPMGCF.Neither the Company (or any person acting on its behalf) nor KPMGCF will offer or sell the Securities by any form of general solicitation or general advertising, including the methods described in Rule 502(c) under the Securities Act.The Company will file in a timely manner with the Securities and Exchange Commission (the “SEC”) any notices with respect to the Securities required by Rule 503 and will furnish to KPMGCF promptly thereafter a signed copy of each such notice. The Company shall have the right to accept, limit the capital commitment of, or reject any proposed purchaser of the Securities. All communications and inquiries from prospective investors regarding a Transaction, whether directed to Company (including but not limited to its officers, agents and employees), or Company’s counsel, accountants or other professionals, shall be re-directed to KPMGCF or KPMGCF shall be given notice of same. 1.Scope of Engagement.KPMGCF’s representation of the Company in connection with the Engagement will include, at the reasonable request or direction of the Company and in conjunction with the Company’s legal and other advisors: (a)Analyzing the Company’s business and financial projections; (b)Evaluating the Company’s strategic and financial alternatives; (c)Advising the Company on strategies for negotiating with the holders of existing debt and other liabilities of the Company (the “Creditors”) and other stakeholders of the Company (including, without limitation, the Company’s suppliers, customers and employees and governmental officials, and their respective professionals) in connection with any of the services to be provided by this Agreement; (d)Participating in meetings or negotiations with the Creditors and other stakeholders in connection with Section 1(c); (e)Meeting with the Company’s Officers or Board of Directors to discuss the proposed financial restructuring; (f)Assisting the Company in evaluating, structuring, negotiating and implementing the terms and conditions of the proposed financial restructuring; (g)Preparing descriptive materials to be provided to potential parties to a Transaction; (h)Assisting the Company in identifying, contacting and screening potential parties to a Transaction; (i)Assisting the Company to prepare a due diligence data room and to coordinate the due diligence investigations of potential parties to a Transaction; (j)Analyzing proposals that are received from potential parties to a Transaction; (k)If applicable, evaluating the prospects for debtor-in-possession financing, cash collateral usage and adequate protection therefore, and the prospects for exit financing in connection with any plan of reorganization and any budgets relating thereto; 2 (l)If applicable, assisting the Company in the preparation of a disclosure statement and plan of reorganization (collectively, a “Plan”) and in the confirmation of such Plan; (m)If applicable, providing testimony in court, on behalf of the Company, if necessary or as reasonably requested by the Company, subject to the terms of this Agreement; and (n)Performing such other services as may be mutually agreed upon. 2.Additional Services.KPMGCF’s services are limited to those specifically set forth in Section1 or subsequently agreed upon in writing by the parties hereto, and KPMGCF shall have no obligation or responsibility to provide any other services.Any services beyond the scope of this Agreement, including any services that the Company may request in the event of a bankruptcy proceeding, shall be subject to a written agreement and such fees as agreed to between KPMGCF and the Company.KPMGCF is providing its services hereunder as an independent contractor, and the parties agree that this Agreement does not create an agency or fiduciary relationship between KPMGCF and the Company. 3.Representation.KPMGCF’s duties hereunder run solely to the Company. All financial advice, written or oral, provided by KPMGCF to the Company pursuant to this Agreement is intended solely for the use and benefit of the Company, which agrees that such advice may not be disclosed publicly (except in court pleadings, if any, to be filed by the Company in connection with the Transaction) or made available to third parties without the prior written consent of KPMGCF. At the direction of the Company’s counsel, certain communications and correspondence between KPMGCF and the Company, and work product and analyses prepared by KPMGCF for the Company in connection with this matter, will be considered to have been made in preparation for litigation over the restructuring of the Company, and accordingly will be subject to attorney-client and work-product privileges. Any non-public information provided to KPMGCF shall not be disclosed by KPMGCF without the prior written consent of the Company. 4.Term of Agreement.This Agreement shall commence as of the Effective Date (as defined below) and shall continue until September 30, 2009, and may be extended thereafter upon the mutual written agreement of both parties or terminated after the expiration of fourteen (14) days after either party gives written notice of termination to the other party. (the “Engagement Period”).The provisions of Section4 and
